DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office action on the merits in response to the application filed on 06 June 2019.  Claims 1 through 21 are pending and have been examined. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
This application is claiming the benefit of prior-filed application No. 14/217240 under 35 U.S.C. 120, 121, 365(c), or 386(c).   An issue notification was mailed for application 14/217240 on 20 March 2019.  The application herein, 16/378324, was filed on 08 April 2019. Copendency is defined in the clause which requires that the later-filed application must be filed before: (A) the patenting of the prior application; (B) the abandonment of the prior application; or (C) the termination of proceedings in the prior application. If the prior application issues as a patent, it is sufficient for the later-filed application to be copending with it if the later-filed application is filed on the same date, or before the date that the patent issues on the prior application. MPEP 211.01(b).  Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a method for presenting interactive checklists, independent claim 8 recites a system for presenting interactive checklists, and independent claim 15 recites a product for presenting interactive checklists. Claims 8 and 15 recite substantially similar limitations as those of claim 1. 
Taking claim 1 as representative, claim 1 recites at least the following limitations: receiving a parameter defining at least part of a condition, which, when met, indicates that a first instance of an interactive checklist is to be created; creating the first instance of the interactive checklist; identifying a plurality of steps to be performed in connection with completing a task; identifying an event that has been configured and stored in connection with the first instance of the interactive checklist; presenting the description for a first of the plurality of steps; receiving an indication that the first of the plurality of steps has been completed; detecting that the event has occurred by determining that the one or more criteria associated with the event have been met; generating a new step to be added to the plurality of steps; receiving a modified description for the new step to be added to the plurality of steps; saving the modified description for the new step; receiving the approval from the second user; 
The limitations for receiving a parameter, receiving an indication, receiving a modified description amounts to data gathering which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  The limitations for presenting the description for a first plurality of steps also constitutes insignificant extra-solution activity. See 2019 Revised Guidance, 84 Fed. Reg. 55 (citing MPEP § 2106.05(g)); see also Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016) (“merely presenting the results of abstract processes of collecting and analyzing information, without more … is abstract as an ancillary part of such collection and analysis.”).    
The limitations for creating the first instance of the interactive checklist, identifying a plurality of steps to be performed in connection with completing a task, identifying an event associated with one or more criteria, detecting that the event has occurred by determining that the one or more criteria associated with the event have been met, generating a new step to be added to the plurality of steps, saving the modified description for the new step, saving an indicator that the modified description of the new step is to be available for presentation, inhibiting inclusion of the new step from the plurality of steps,  as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0231] states: Each of the computing devices and server can be any of a general purpose device such as a computer.”  Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as receiving data, looking up data in a database, processing data, and displaying data a result would not transform the claim into eligible subject matter. See MPEP 2106.05(d).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are directed to an abstract idea. 
Dependent claims 2 through 7, 9 through 14, and 16 through 21 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations:  the one or more criteria that indicate when the event has occurred include publication of a new entry on a predetermined RSS feed; the one or more criteria that indicate when the event has occurred include receipt of a message that includes one or more keyword indicated in the one or more criteria; identifying a third user that is to be assigned the new step, and assigning the new step to the third user; periodically polling a source indicated in the one or more criteria to determine whether a new article associated with one or more keywords indicated in the one or more criteria has been published to the source; the one or more keywords indicated in the one or more criteria are determined based on previous actions by one or more users in a plurality of users associated with the interactive checklist; the initial description of the new step includes a link to information associated with the detected event. 
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to  Accordingly claims 1 through 21 are ineligible for patenting under 35 U.S.C. 101 based upon the same analysis applied to claim 1 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 through 4, 8 through 11, and 15 through 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 2017/0262778) in view of Mullins et al. (US 2018/0300304). 
Regarding Claim 1, Ganesan et al. discloses a method for presenting interactive checklists, the method comprising: receiving a parameter defining at least part of a condition, which, when met, indicates that a first instance of an interactive checklist is to be created; when the condition is met, creating the first instance of the interactive checklist; (When a user of a client device 102 requests to create a workflow, the interface system 104 provides the client device 102 with one or more interfaces that can be used by the user to define the workflow. … After the workflow has been defined, the interface system 104 creates a transaction for each workflow step before it occurs. A transaction created for a workflow step includes information that describes the step being performed, the user performing the step, and any conditions for performing the step (e.g., document must be accessed within 24 hours).  Ganesan et al. [para. 0025-0026]);
as part of using the first instance of the interactive checklist: identifying, using a hardware processor, a plurality of steps to be performed in connection with completing a task, wherein each of the plurality of steps has a description corresponding to the step; (The template includes some of the information necessary for defining a workflow and the user can add to the template and edit the template through interfaces … The workflow module 206 receives the information provided by the user through the interfaces and creates the workflow based on the received information. The workflow module 206 provides the workflow to the transaction 
identifying an event that has been configured and stored in connection with the first instance of the interactive checklist, wherein the event is associated with one or more criteria that indicate when an event has occurred; presenting the description for a first of the plurality of steps; (When a user requests to initiate a step of a workflow, the transaction module 208 creates a transaction for the workflow step. The transaction is a record that describes the workflow step and includes information associated with the step. For example, the transaction may include information describing the step being performed, the user performing the step, and conditions that must be satisfied to perform the step. … The transaction may also include information describing subsequent steps of the workflow.  Ganesan et al. [para. 0059]);
receiving an indication that the first of the plurality of steps has been completed; detecting that the event has occurred by determining that the one or more criteria associated with the event have been met; (In one embodiment, prior to forwarding the transaction to the data storage system 106, the transaction module 208 verifies that the conditions of the workflow step included in the transaction have been satisfied. Ganesan et al. [para. 0061]); 
in response to receiving the indication that the first of the plurality of steps has been completed and in response to detecting that the event has occurred, generating, using the hardware processor, a new step to be added to the plurality of steps, wherein the new step includes an initial description of the new step that is generated based on information related to the event;    (When the transaction is performed, the transaction module 208 receives a a notification indicating that the editing user is to perform the next step in the workflow. … The interface system 104 may include additional information in the notification regarding the step that is to be performed by the editing user.  Ganesan et al. [para. 0067-0068]);
 Ganesan et al. discloses storing user workflow performance indications (Ganesan et al. [para. 0068-0070]), but fails to explicitly recite receiving, from a first user prior to receiving approval from a second user, a modified description for the new step to be added to the plurality of steps; and saving the modified description for the new step, and saving, in response to receiving the approval from the second user, an indicator that the modified description of the new step is to be available for presentation after the receiving of the modified description for the new step when presented as part of using the first instance of the interactive checklist.  Mullins et al. discloses these limitations. (As the reviewers perform the review workflow, results associated with one or more review processes may be recorded and stored in the review workflow graph with relationships to the content nodes. Results of the review processes may include but are not limited to an edit to a document section, an approval or disapproval of a document section, a comment regarding a document section, … In aspects, the graph of nodes may be materialized into a view of the document, a review timeline and/or any other manifestation of the graph (e.g., set of reviewers, set of processes and/or set of rules assigned to a particular document section or sections, and the like). For instance, portions of the document that have been completed may be materialized, but content that is not yet complete 
and inhibiting inclusion of the new step from the plurality of steps as part of using a second instance of the interactive checklist. (In one embodiment, this step of the workflow may have a condition that the releasing user cannot request to access and release the document until a specific data and time.  Ganesan et al. [para. 0073]).
Regarding Claim 2, Ganesan et al. and Mullins et al. combined disclose the method, wherein the one or more criteria that indicate when the event has occurred include publication of a new entry on a predetermined RSS feed. Ganesan et al. discloses creating a workflow transaction record and workflow notifications (The release device 102C transmits 364 to the interface system 104 a request to access and release the second version of the document. … prior forwarding the signed fourth transaction to the data storage system 106, the interface 
Regarding Claim 3, Ganesan et al. and Mullins et al. combined disclose the method, wherein the one or more criteria that indicate when the event has occurred include receipt of a message that includes one or more keyword indicated in the one or more criteria.  While Ganesan et al. discloses a notification function (The data storage system creates a notification that identifies the user and the notification is provided to the user. The user can then initiate the next workflow step with the interface system based on the notification and the process repeats until each step of the workflow is performed.  Ganesan et al. [para. 0012, 0027]), but fails to explicitly recite the limitation, Mullins et al. recites the limitation. (Results of the review processes may include but are not limited to a comment regarding a document section, a read status of a document section (e.g., an extent a document section has been read by a process owner), a state of a document section (e.g., complete, in-progress, not started yet, etc.), an incremented version of a document section, and the like.  Mullins et al. [para. 0024]. … review interface 400 may provide for configuring a review workflow … parameters for a particular 
Regarding Claim 4, Ganesan et al. and Mullins et al. combined disclose the method, further comprising: identifying a third user that is to be assigned the new step based on information stored in connection with the event; and assigning the new step to the third user.  (Through the interfaces the user may indicate the conditions that must be satisfied to perform each step of the workflow, which user is to engage in each step.  Ganesan et al. [para. 0008, 0028; Fig. 1A]).  
Regarding Claims 8 through 11, claims 8 through 11 recited substantially similar limitations to those of claims 1 through 4 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 8 through 11 are directed to a system for presenting interactive checklists, which is taught by Ganesan et al. at [para. 0008]: a user of an interface system defines a workflow.
Regarding Claims 15 through 18, claims 15 through 18 recite substantially similar limitations to those of claims 1 through 4 respectively, and are therefore rejected based upon .

Claims 5 through 7, 12 through 14, and 19 through 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al. (US 2017/0262778) in view of Mullins et al. (US 2018/0300304), and in further view of Omoigui (US 2010/0070448). 
Regarding Claim 5, Ganesan et al. and Mullins et al. combined disclose the method, wherein determining that the one or more criteria associated with the event have been met (the interface system 104 verifies that each condition of the transaction has been satisfied. Ganesan et al. [para. 0074]), and periodically audit workflow transaction signatures (Ganesan et al. [para. 0013, 0031]), but the combined references fail to explicitly disclose the method comprises periodically polling a source indicated in the one or more criteria to determine whether a new article associated with one or more keywords indicated in the one or more criteria has been published to the source. Omoigui discloses this limitation. (the present invention automatically checks the Semantic Environment for breaking news by querying each Breaking News Agent or by querying the "Breaking News" Context Template. It will do this for all objects displayed in the semantic browser window.  Omoigui [para. 0516]. … The Task Follow-up Agent sends recommendations to users in response to tasks users perform (such as reading a document, adding an event to their calendar, etc.). The Agent ensures that users have constant follow-up. The recommendations are based on users' profile, and the Agent preferably uses collaborative 
Regarding Claim 6, Ganesan et al. and Mullins et al. combined fail to explicitly disclose the method, wherein the one or more keywords indicated in the one or more criteria are determined based on previous actions by one or more users in a plurality of users associated with the interactive checklist.  Omoigui discloses this limitation. (A context-sensitive system or medium understands the semantics of the information it presents and provide appropriate behaviors (proactive and reactive based on the user's actions) in order to present information in its proper context (both intrinsically and relationally).  Omoigui [para. 0307]. … Within the system, all objects or events in a given hierarchy are active Agents 90 semantically related to each other and representing queries (comprised of underlying action code) that return data objects for presentation to the client.  Omoigui [para 0444; Fig. 69, 89]. … The client components of the system can be integrated in several different steps or sequences, as can the workflow interaction or usage patterns. Omoigui [para. 1463; Fig. 136-137].  See also Omoigui [para. 1098]). It would have been obvious to one of ordinary skill of the art of before the 
Regarding Claim 7, Ganesan et al. and Mullins et al. combined fail to explicitly disclose the method, wherein the initial description of the new step includes a link to information associated with the detected event.  Omoigui discloses this limitation. (By virtue of employing smart objects that have intrinsic behavior and using recursive intelligence embedded in the Information Agency's XML Web Service, each node in the Semantic Network is much smarter than a regular link or node on Today's Web or the conceptual Semantic Web. In other words, each node in the Smart Virtual Network or Web of the present invention can link to other nodes, independent of authoring.  Omoigui [para. 0313, 0323]).  It would have been obvious to one of ordinary skill in the art of automated information sharing before the effective filing date of the claimed invention to modify the initial description of the new step taught by7 Ganesan et al. and Mullins et al. combined to include the link to information taught by Omoigui in order to enable users to intelligently and dynamically link information at the speed of thought, and with context and time-sensitivity, in order to maximize the acquisition and use of knowledge for the task at hand. Omoigui [para. 0324].
Regarding Claims 12 through 14, claims 12 through 14 recited substantially similar limitations to those of claims 5 through 7 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 12 through 14 are directed to 
Regarding Claims 19 through 21, claims 19 through 21 recite substantially similar limitations to those of claims 5 through 7 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 19 through 21 are directed to a non-transitory computer-readable medium containing computer executable instructions for presenting interactive checklists, which is taught by Ganesan et al. at [para. 0085]: The storage device 508 is a non-transitory computer-readable storage medium.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marin (US 10,210,574) – techniques for storing at least one checklist object that includes one or more placeholders that each are associated with an object stored and managed by a content management system, receiving an indication that a new content object has been created in the content management system or that an existing content object has been modified or has reached a certain status in the content management system, in response to determining that the new content object or the change in the status fulfills one or more placeholders, marking each of the one or more placeholders as fulfilled, and indicating that the checklist object is complete when the one or more placeholders have been fulfilled.
Sadhu et al. (US 7,159,206) - The object module performs operations on a linked object structure that represents a software development project. The process execution 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623